DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendments on 05/06/2021 have been entered.  Applicant claim and drawing amendment filed on 05/06/2021 have been considered.  The 112 rejection on claim 7 has been withdrawn.  The drawing objection has been withdrawn.

Response to Arguments
	Applicant’s arguments on pages 6-14, filed 05/06/2021 have been fully considered and are not persuasive.
	Applicant argues with respect to claim 1 that (1) Applicant states “Bastawros does not teach the use of a substrate, let alone a “substrate attached to a roller.” (2) “Bastawros does not teach or suggest the claimed “substrate,” let alone “laser etching the set of microstructures onto a substrate to create an ablated microstructure on the surface of the substrate; attaching the substrate to a roller running the roller along a surface of a liquid film.” (3) “the Office Action has 
	Regarding applicant’s first argument (1) Bastawros does teach the substrate (outer surface 209, figure 19) is attached to the roller (roller 64, figures 17 and 19).  The substrate is the outer surface 209 and the roller is 64 as shown in figure 19. (2)  Claim 1 does not state “laser etching the set of microstructures onto a substrate to create an ablated microstructure on the surface of the substrate; attaching the substrate to a roller running the roller along a surface of a liquid film,” the claim states “a system of manufacturing a light beam shaping diffusor comprising, …a pattern of three dimensional microstructures directly ablated on to a substrate using a laser; and a liquid film material.”  Bastawros does teach a system of manufacturing a light beam shaping diffusor (figures 17, and 19 to 22, diffuser film and paragraph [0003], diffuser films) comprising, …a pattern of three dimensional microstructures directly ablated on to a substrate (paragraph [0077] teaches laser 202 is provided to emit a pulsating laser beam that contacts an outer surface at a predetermined intensity to remove portions of the outer surface 209 to obtain a textured surface) using a laser (laser 202, figure 19); and a liquid film material (figure 17; paragraph [0060] teaches extruder device 102 can heat the plastic above a predetermined temperature to induce the plastic to have a liquid state (e.g., molten plastic)). (3) In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).   In this case the motivation is stated in paragraph [0343].  (4 and 5) Lightburn teaches a system of manufacturing a light beam shaping diffusor as shown in figure the software can generate patterns by a computer which is shown on the prior art and then covert to gcode which are instructions for the laser. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bastawros, to use the software to generate patters by a computer (i.e.  the pattern of three dimensional microstructures is generated by a computer and the pattern of three dimensional microstructures is displayed as an image file) and then convert it to gcode which are instructions for the laser as taught by Lightburn, as a matter of design choice, in order to provide an area for laser cutters to create models as shown in figure of Lightburn.  (6 and 7)  The prior art Lightburn has been resubmitted and enlarged. (8)  Applicant statement is regarding “sizes” which does not relate to the claims.
	The rejection of claims 1-20 are therefore maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bastawros et al. US 20120268964 (hereinafter Bastawros).
Regarding claim 1, Bastawros teaches 
	a system of manufacturing a light beam shaping diffusor (figures 17, and 19 to 22, diffuser film and paragraph [0003], diffuser films) comprising,
	a roller (roll 64, figure 19);
	a pattern of three dimensional microstructures directly ablated on to a substrate (paragraph [0077] teaches laser 202 is provided to emit a pulsating laser beam that contacts an outer surface at a predetermined intensity to remove portions of the outer surface 209 to obtain a textured surface) using a laser (laser 202, figure 19); and
	a liquid film material (figure 17; paragraph [0060] teaches extruder device 102 can heat the plastic above a predetermined temperature to induce the plastic to have a liquid state (e.g., molten plastic));
	wherein the substrate (outer surface 209, figure 19) is attached to the roller (roller 64, figures 17 and 19);
	wherein the liquid film material (paragraph [0060] teaches the extruder device 102 heats plastic therein above a predetermined temperature and urges the plastic through the die 104 to form the plastic layer 106) is passed under the roller (shown in figure 17, plastic layer passed user the roller 16); and
	wherein after passing under the roller (64) the liquid film is solidified forming a solidified film (figure 17 and paragraph [0061] teaches the roller cooling system 120 maintains a temperature of rollers 64, 108 below a predetermined temperature to solidify the plastic layer 106 as it passes between the rollers 64, 108) having the three dimensional microstructures (textured surface 215) embossed into the solidified film (shown in figure 21 the textured surface on a diffuser film obtained from roller 64).
Regarding claim 6, Bastawros teaches
the system of manufacturing a light beam shaping diffusor (figures 17, and 19 to 22, diffuser film and paragraph [0003], diffuser films) of claim 1 wherein,
	the liquid film (paragraph [0060] teaches the extruder device 102 heats plastic therein above a predetermined temperature and urges the plastic through the die 104 to form the plastic layer 106) is liquid polycarbonate (paragraph [0042], diffuser film comprising of polycarbonate compound).
Regarding claim 15, Bastawros teaches 
	a light beam shaper (figures 17, and 19 to 22, diffuser film and paragraph [0003], diffuser film) comprising,
	a solidified film (shown in figure 17 and 22) wherein a temperature at which the film was solidified is indicative of a gloss level (inherently as the plastic layer 106 solidifies has a gloss level) on the surface of said film (figure 17 and paragraph [0061] teaches the roller cooling system 120 maintains a temperature of rollers 64, 108 below a predetermined temperature to solidify the plastic layer 106 as it passes between the rollers 64, 108),
	a plurality of microstructures (shown in figure 20 is a schematic of a textured surface on a cylindrical roller) embossed into the film (shown in figure 21 is a schematic of a textured surface on a diffuser film) by a roller (roller 64), wherein the microstructures (textured surface 115) are configured to diffuse and shape a beam of light (paragraph [0081], textured surface 215 of diffuser film),
wherein the solidified film is reversible, such that when reversed the microstructures shape the beam of light into a different shape (paragraph [0042], diffuser film comprising of polycarbonate compound and shown in figure 21 the textured surface on the diffuser film where each microstructure are at a unique angle since the prior art, the characteristics and composition of the diffuser is the same as the claimed invention therefore it should have same function of providing when reversed the microstructures shape the beam of light into different shape).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bastawros et al. US 20120268964 (hereinafter Bastawros) as applied to claims 1 and 15 above, and further in view of Wang US 20110149402.
Regarding claim 2, Bastawros teaches the invention as set forth above but does not teach each three dimensional microstructure is embossed 100 to 250 microns in the film.
Wang teaches the system of manufacturing a light beam shaping diffusor wherein, each three dimensional microstructure is embossed 100 to 250 microns in the film (paragraph [0075] teaches the diffusion film having concave-convex microstructures and having a total thickness of 190 µm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as taught by Bastawros, to emboss a 100 to 250 microns three dimensional microstructure into the film as taught by Wang, for the purpose of lowering production cost and improving application value in industry. (paragraph [0069])
Regarding claim 20, Bastawros in view of Mizuyama teaches the invention as set forth above but does not teach wherein the microstructures are embossed 100 to 250 microns into the film.
Wang teaches the light beam shaper wherein the microstructures are embossed 100 to 250 microns into the film (paragraph [0075] teaches the diffusion film having concave-convex microstructures and having a total thickness of 190                         
                            μ
                        
                    m).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Bastawros in view of Mizuyama  to emboss 100 to 250 microns microstructure into the film as taught by Wang, for the purpose of lowering production cost and improving application value in industry. (paragraph [0069])

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bastawros et al. US 20120268964 (hereinafter Bastawros) as applied to claim 1 above, and further in view of Lightburn (NPL).
Regarding claim 3, Bastawros teaches the invention as set forth above but does not teach the pattern of three dimensional microstructures is generated by a computer and the pattern of three dimensional microstructures is displayed as an image file.
However, it should be noted that Lightburn teaches a system of manufacturing a light beam shaping diffusor as shown in the figure the software can generate patterns by a computer and the converted to gcode which are instructions for the laser.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as taught by Bastawros, to use
the software to generate patterns by a computer (i.e. the pattern of three dimensional microstructures is generated by a computer and the pattern of three dimensional microstructures is displayed as an image file) and then convert it to gcode which are instructions for the laser
as taught by Lightburn, as a matter of design choice, in order to provide an area for laser cutters to create models.  (Lightburn figure)
Regarding claim 4, Bastawros in view of Lightburn does teaches the invention as set forth above and Lightburn further teaches the system of manufacturing a light beam shaping diffusor (shown in figure) wherein, the image file (image shown in the software in the figure) is converted from a text file (the image is converted into text which is the gcode) indicative of three dimensional microstructures (gcode contains the instructions of designing the image).  The reason for combining is the same as above in claim 3.
	Regarding claim 5, Bastawros in view of Lightburn does teaches the invention as set forth above and Bastawros further teaches the system of manufacturing a light beam shaping diffusor (figures 19-21) wherein, the pattern of three dimensional microstructures (figure 20 teaches the textured surface on a diffuser film) etched onto the substrate (outer surface 209) provides a seamless roller (64; shown in figure 19 the outer surface 209 is a seamless roller 64).

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bastawros et al. US 20120268964 (hereinafter Bastawros) in view of Sullivan US 20130271905.
Regarding claim 7, Bastawros teaches a method of manufacturing a seamless diffusor (figures 17, and 19 to 22, diffuser film and paragraph [0003], diffuser films) comprising, laser (laser 202, figure 19) etching the set of microstructures onto a substrate to create an ablated microstructure on the surface of the substrate (paragraph [0077] teaches laser 202 is provided to emit a pulsating laser beam that contacts an outer surface at a predetermined intensity to remove portions of the outer surface 209 to obtain a textured surface);
	attaching the substrate (outer surface 209, figure 19) to a roller (roller 64, figures 17 and 19)
	running the roller (64) along a surface of a liquid film (figure 17 and paragraph [0061] teaches the roller cooling system 120 maintains a temperature of rollers 64, 108 below a predetermined temperature to solidify the plastic layer 106 as it passes between the rollers 64, 108); and
	freezing (figure 17 and paragraph [0061] teaches the roller cooling system 120 maintains a temperature of rollers 64, 108 below a predetermined temperature to solidify the plastic layer
106 as it passes between the rollers 64, 108) the liquid film such that the surface of the liquid film is embossed with the set of microstructures laser (202) etched into the roller (64).
	Bastawros does not teach creating a text file indicative of the desired structure of three dimensions of a set of microstructures; converting the text file into an image file; interpreting the image file, by a laser.
However, it is common and known in the art to create a text file indicative of the desired structure of three dimensions of a set of microstructures; converting the text file into an image file; interpreting the image file, by a laser as evidenced by Sullivan. Further, Sullivan, from the same field of endeavor, is related to laser etching that a user is provided with the option of submitting an image, text, or other design that will be etched (e.g. laser etched) as stated from paragraph [0343].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Bastawros, to use a laser etching that a user is provided with the option of submitting an image, text, or other design that will be laser etched (i.e. (similar to converting text to image but it is more direct to submit text or image file directly then the file provides instructions for the laser) as disclosed by Sullivan, for the purpose of providing options for modifying the external features. (paragraph [0343])
Regarding claim 8, Bastawros in view of Sullivan teaches the invention as set forth above and Bastawros further teaches the method of manufacturing a seamless diffusor (figures 19-21) wherein; the roller (roller 64) provides a seamless set of microstructures (shown in figure 21 the textured surface on a diffuser film).
Regarding claim 9, Bastawros in view of Sullivan teaches the invention as set forth above and Bastawros further teaches the method of manufacturing a seamless diffusor (figures 17, and 19 to 22, diffuser film and paragraph [0003], diffuser films) wherein; the liquid film (paragraph [0060] teaches the extruder device 102 heats plastic therein above a predetermined temperature and urges the plastic through the die 104 to form the plastic layer 106) is a polycarbonate film (paragraph [0042], diffuser film comprising of polycarbonate compound).
Regarding claim 10, Bastawros in view of Sullivan teaches the invention as set forth above and Bastawros further teaches the method of manufacturing a seamless diffusor herein; the substrate is rubber (paragraph [0063] teaches the cylindrical rollers 64 and 108 were both made from rigid materials, to less than 50 nm when at least one of the cylindrical rollers was cladded with a heat-resistant flexible rubber material).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bastawros et al. US 20120268964 (hereinafter Bastawros) in view of Sullivan US 20130271905 as applied to claim 7 above, and further in view of Nilsen et al. US 20040169928.
Regarding claim 11, Bastawros in view of Sullivan teaches the invention as set forth above but does not teach the substrate is silicone.
Nilsen teaches the method of manufacturing a seamless diffusor (figure 31) wherein; the substrate is silicone (shown in figure 31; paragraph [0113], roller 72 and the outer surface of screen 66 can be formed from a material such as silicone release).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Bastawros in view of Sullivan, to specify the substrate is made of silicone as taught by Nilsen, for the purpose of preventing things sticking to it such as adhesive.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bastawros et al. US 20120268964 (hereinafter Bastawros) in view of Sullivan US 20130271905 as applied to claim 7 above, and further in view of Lightburn (NPL).
Regarding claim 12, Bastawros in view of Sullivan teaches the invention as set forth above but does not teach the image file is a gray scale image, wherein the percent of the gray scale is indicative of a depth of a microstructure.
However, it should be noted that Lightburn teaches a system of manufacturing a light beam shaping diffusor as shown in the figure, the software can generate patterns and color of patterns by a computer and then convert it to gcode which are instructions for the laser.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Bastawros in view of Sullivan, to use software to generate patterns and color of patterns by a computer (i.e. software can be set to a gray scale image file and user can set the color scheme for the percent of the gray scale being indicative of a depth of a microstructure) and then convert it to gcode which are instructions for the laser as taught by Lightburn, as a matter of design choice, in order to provide an area for laser cutters to create models. (Lightburn figure)
Regarding claim 13, Bastawros in view of Lightburn teaches the invention as set forth above but does not teach each pixel of the image file corresponds to a laser burn.
However, it should be noted that Lightburn further teaches a system of manufacturing a light beam shaping diffusor as shown in the figure, the software can generate patterns by a computer and then convert it to gcode which are instructions for the laser.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Bastawros in view of Lightburn, to use the software to generate patterns by a computer and then convert it to gcode which are instructions for the laser (i.e. user can set the option of each pixel of the image file to specific instruction to laser etch) as taught by Lightburn, as a matter of design choice in order to provide an area for laser cutters to create models. (Lightburn figure)

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bastawros et al. US 20120268964 (hereinafter Bastawros) in view of Sullivan US 20130271905 as applied to claim 7 above, and further in view of Wang US 20110149402.
Regarding claim 14, Bastawros in view of Sullivan teaches the invention as set forth above but does not teach each microstructure is 50 to 250 microns deep in the film.
Wang teaches the method of manufacturing a seamless diffusor wherein; each microstructure is 50 to 250 microns deep in the film (paragraph [0075] teaches the diffusion film having concave-convex microstructures and having a total thickness of 190 μm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Bastawros in view of Sullivan, to specify each microstructure is 50 to 250 microns deep in the film as taught by Wang, for the purpose of lowering production cost and improving the application value in industry. (paragraph [0069])

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bastawros et al. US 20120268964 (hereinafter Bastawros) in view of Wang US 20110149402 as applied to claim 2 above and further in view of Mizuyama US 20140023319.
	Regarding claim 16, Bastawros in Wang teaches the invention as set forth above but does not disclose wherein the three dimensional microstructures shape a beam of light into a round shape when a first face is facing the beam of light.
Mizuyama teaches the system of manufacturing a light beam shaping diffusor (figures 4) wherein the three dimensional microstructures shape  (grating surface 102) a beam of light into a round shape when a first face is facing the beam of light (shown in figure 4 the illumination on the bottom is round shape).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light beam shaper as taught by Bastawros in view of Wang, to specify the first face with microstructures facing the beam of light shape the light into a round shape as taught by Mizuyama, for the purpose of light being spread out and can be cast out over the entire panel surface. (paragraph [0059])
Regarding claim 17, Bastawros in view of Wang and Mizuyama teaches the invention as set forth above and Mizuyama further teaches the system of manufacturing a light beam shaping diffusor (figure 4) wherein the round shape is a different round shape when a second face is facing the beam of light (shown in figure 4 the illumination at the top is round shape, it is a different size).  The reason for combining is the same as above in claim 16.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bastawros et al. US 20120268964 (hereinafter Bastawros) as applied to claim 1 above, and further in view of Schmitz et al. US 20190232543 (hereinafter Schmitz).
Regarding claim 18,  Bastawros teaches the invention as set forth above but does not teach wherein the roller contains a cooling liquid which solidifies the liquid film, wherein the temperature of the cooling liquid is indicative of a gloss level on the surface of the cooling liquid is indicative of a gloss level on the surface of the solidified film.
However, it is common and known in the art to use a roller contains a cooling liquid which solidifies the liquid film, wherein the temperature of the cooling liquid is indicative of a gloss level on the surface of the cooling liquid is indicative of a gloss level on the surface of the solidified film as evidenced by Schmitz.  Further Schmitz, from the same field of endeavor, is related to manufacturing with a roller (roller 33) contains a cooling liquid (paragraph [0047], cooling liquid may have followed through the casting roller 33, so that heat can be removed from the film material 1 by the cooling liquid) which solidifies the liquid film (film material 1), wherein the temperature of the cooling liquid is indicative of a gloss level (inherently as the plastic layer 106 solidifies has a gloss level) on the surface of the solidified film (1) as stated from paragraph [0046].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Bastawros, to use cooling liquid may follow through the casting roller 33, so that heat can be removed from the film material 1 by the cooling liquid (i.e. the roller contains a cooling liquid which solidifies the liquid film) where the plastic layer 106 solidifies has a gloss level (i.e. wherein the temperature of the cooling liquid is indicative of a gloss level on the surface of the solidified film) as taught by Schmitz, for the purpose of providing solidification to produce the final product. (paragraph [0047])

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bastawros et al. US 20120268964 (hereinafter Bastawros) as applied to claim 1 above, and further in view of FRX polymers (NPL).
Regarding claim 19, Bastawros teaches the invention as set forth above but does not disclose wherein the liquid film material contains flame retardant additives.
However, it is common and known in the art to use the liquid film material to contain flame retardant additives as evidenced by FRX polymers.  Further, FRX polymers, from the same field of endeavor, is related to diffuser that use the liquid film material contains flame retardant additives (NPL on FRX polymers website, Nofia PC Copolymers offering flame retardant and potential application include light diffusion panels in LEDs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as taught by Bastawros, to specify the liquid film material to contain flame retardant additives as taught by FRX polymers, for the purpose of providing light diffusion and meeting all major building and construction first safety standards. (NPL FRX polymers)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534.  The examiner can normally be reached on Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY A DUONG/Examiner, Art Unit 2872                                                                                                                                                                                                        
/MARIN PICHLER/Primary Examiner, Art Unit 2872